Citation Nr: 0300527	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  00-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than November 
1, 1999, for the award of a 70 percent evaluation for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 
1, 2000, for the award of a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.

This case was initially appealed to the Board of Veterans' 
Appeals (Board) from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, WA, which granted an increased disability 
rating, from 10 to 30 percent, effective November 4, 1991, 
for post-traumatic stress disorder, and denied a total 
rating based upon individual unemployability due to 
service-connected disabilities.

The case was remanded by the Board in November 1993, May 
1996, and December 1998.  A December 1999 RO rating 
decision awarded a 70 percent evaluation for PTSD 
effective November 1, 1999 and a May 2000 RO rating 
decision awarded TDIU benefits effective January 1, 2000.  
The appeal in its present posture challenges the effective 
dates of those awards.


FINDINGS OF FACT

1.  A claim for entitlement to an increased rating for 
PTSD to 70 percent disabling has remained open and pending 
since November 4, 1991.

2.  It was factually ascertainable that, as of Vet Center 
records beginning on September 17, 1999, the veteran's 
service- connected PTSD was manifested by occupational and 
social impairment with deficiencies in most areas from 
increased PTSD symptoms, and the evidence is indicative of 
an increase over his previous level of disability.

3.  The veteran filed a claim for entitlement to TDIU 
benefits on January 11, 2000.

4.  There is no evidence showing the veteran to be 
unemployable due to service-connected disability within 
one year prior to January 11, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for establishing an effective date of 
September 17, 1999, for the assignment of a 70 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.157, 3.400(o)(2), 4.130, Diagnostic Code 9411 (1996), 
Diagnostic Code 9411 (2001).

2.  Entitlement to an effective date prior to January 1, 
2000, for the assignment of a total rating based upon 
individual unemployability due to service-connected 
disabilities has not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.157, 3.400(o)(2), 4.16, 4.25 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

Before addressing the veteran's claims, the Board notes 
that, in November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West Supp. 2002)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
That statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that 
a claimant come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  The new law affects claims 
pending on or filed after the date of enactment (as well 
as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000). See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).



VA has published new regulations to implement many of the 
provisions of the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of 
these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in 
obtaining evidence.  These new regulations, which in 
pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629. For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.

Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain 
a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The veteran was advised, by virtue of a statement of the 
case (SOC) and supplemental statements of the case 
(SSOC's), issued during the pendency of this appeal, of 
the pertinent law and facts, which were set forth in a 
fashion that clearly and adequately informed him of the 
criteria for establishing an earlier effective date for 
the award of a 70 percent evaluation for PTSD and for his 
TDIU.  Further, the Board notes that the veteran underwent 
comprehensive VA examinations multiple times.  Treatment 
records which were identified by the veteran as pertinent 
to his claim were obtained.  Furthermore, the RO sent the 
veteran a letter dated in February 2001 that advised him 
of the provisions of the VCAA, and set forth all the 
evidence which had been obtained to date.  This letter 
also notified the veteran of any additional evidence that 
the veteran should submit and what evidence it would 
undertake to obtain.  The veteran replied by telephone in 
February 2001 stating that he had no additional evidence 
to submit.  

It is clear from the record that the RO's communications 
with the veteran in the aggregate have advised him to 
submit evidence in support of his claim.  He has been 
advised of what evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA 
could obtain the evidence for him.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained 
by VA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board notes, in addition, that a substantial body of 
lay and medical evidence was developed with respect to the 
veteran's claims, and the SOC and SSOC's issued by the RO 
clarified what evidence would be required to support his 
claims.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions. See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 
16-92 (57 Fed. Reg. 49,747 (1992)). 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to 
substantiate his claims. VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C. § 5103).  
Likewise, it appears that all obtainable evidence 
identified by the appellant relative to his claims has 
been obtained and associated with the claims folder, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision 
on the claim.  See Pub. L. No. 106-475, § 3(a) (now 
codified at 38 U.S.C. 5103A(d)). The multiple VA 
examinations afforded to the veteran have satisfied this 
obligation.  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and 
that the veteran will not be prejudiced by our proceeding 
to a decision on the basis of the evidence currently of 
record.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development. Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background

Currently the veteran's only service-connected disability 
is PTSD.  

The record reflects that service connection was granted 
for PTSD, evaluated as 10 percent disabling, in an October 
1985 rating decision, which reopened a previously denied 
claim.  Notice of this decision was sent to the veteran on 
November 5, 1985.  The veteran did not appeal this 
decision.

On April 29, 1987, the veteran filed a claim for 
entitlement to Paragraph 29 benefits for a temporary total 
evaluation based on hospitalization (under 38 C.F.R. § 
4.29), and also filed a claim for an increased rating for 
PTSD.  By rating decision dated in August 1987, the RO 
awarded a temporary total (100 percent) evaluation from 
March 1987 to August 1987, then continued a 10 percent 
evaluation for the periods preceding and following this 
period of temporary total disability.  Notice of this 
rating was sent on September 10, 1987.  The veteran did 
not appeal the decision.


Correspondence between November 1987 and July 1990 
concerned unrelated matters involving the status of 
dependents, educational expenses, and a debt.  
Correspondence sent in July 1988 and December 1988 
addressed questions of entitlement to additional benefits 
under Paragraph 29 as related to the number of dependents 
the veteran had living with him at the time he was 
hospitalized.

On July 16, 1990, the veteran filed a claim for 
entitlement to an increased rating for PTSD and an 
extension of temporary total disability benefits 
(Paragraph 29).  By rating decision dated in November 
1990, the RO denied entitlement to a rating in excess of 
10 percent for PTSD and declined to extend the period of 
temporary total disability.  Notice of this decision was 
sent on November 26, 1990.  The veteran did not appeal 
this decision.  Additional correspondence between November 
1990 and January 1992 concerned questions involving an 
overpayment.  

On January 14, 1992, the veteran filed a claim for 
entitlement to an increased evaluation for his PTSD.  By 
rating decision dated in July 1992, the RO awarded a 30 
percent evaluation for PTSD effective November 4, 1991.  
The veteran appealed this decision to the Board.  

VA records were submitted that addressed psychiatric 
treatment for PTSD within one year prior to the veteran's 
January 1992 claim.  These include a November 4, 1991, 
clinical record that reflects a history of PTSD with 
complaints of suicidal thoughts and difficulty 
concentrating.  He was noted to be a substitute teacher 
and a part-time student.  He was diagnosed with PTSD, with 
depression and thoughts of suicide.  A November 5, 1991, 
follow-up noted complaints of depression, irritability, 
confused thinking, impaired relationships, high job 
turnover, and suicidal thought with possible intent.  He 
was assessed with major depression with significant 
suicidal ideation, frustration, and mental pain.  Also 
assessed was PTSD with a history of treatment 4 1/2 years 
earlier, and marijuana and alcohol abuse with a 5-year 
history of sobriety from both substances.  Treating his 
depression was his number-1 priority.  He was placed on 
Trazadone and referred to outpatient treatment due to his 
responsibilities, but agreed to inpatient hospitalization 
if outpatient was not effective.  Treatment notes from 
November 1991 show that he was tolerating the use of 
Trazadone and had some relief of his depression and sleep 
problems.  He planned to attend the Vet Center, and was 
assessed as improved.  A treatment note from late November 
1991 reveals that he stopped the Trazadone due to daytime 
drowsiness, and his affect was improved.  He was not 
attending the Vet Center regularly, and was mostly 
concerned with benefits and finances.  A December 1991 VA 
treatment note reflects that the veteran had not been to 
the Vet Center recently due to work commitments, but was 
finding support from Indian groups.  He was taking a 
reduced dosage of Trazadone, and was assessed as improved.  
A March 1992 treatment note reflects that he was active at 
the Vet Center, and had stress-related health concerns.  
He had stopped Trazadone for several weeks and was doing 
okay without it.  

Records obtained from the Vet Center reveal that the 
veteran began treatment there on December 9, 1991, and 
listed symptoms of PTSD including intrusive thoughts, 
nightmares, social avoidance, emotional construction 
problems, anger, survival guilt, sleep disturbance, and 
hyperarousal.  The symptoms were described as chronic and 
resulting in considerable impairment of social and 
vocational roles.  His mood was depressed, with somewhat 
flattened affect.  He was assessed with chronic PTSD with 
impaired social and vocational function roles.  An intake 
information form done on the same day reflects findings on 
mental status examination of the veteran's being neat and 
clean in appearance, with appropriate speech.  He appeared 
tense.  His mood was depressed, and affect was flat.  
There was no evidence of delusional content or thought 
process, and no hallucinations.  He did endorse depression 
symptoms of appetite change, sleep disturbance, fatigue, 
and a history of suicidal thought, though he had no 
current ideations.  The treatment records from January 
1992 through November 1992 reflect ongoing treatment for 
PTSD symptoms, varying in severity.  

In January and February 1992, sessions focused on 
depression related to financial problems.  In April 1992 
the veteran presented for his first appointment in six 
weeks and reported that his financial situation had 
improved, as he was working full-time and his PTSD and 
depressive symptoms were reduced.  He was noted to be 
improved since his last visit.  In May 1992 he presented 
with increased feelings of anger and distrust in his work 
situation.  In May and June 1992, problems addressed 
included a conflict with a fellow graduate student and 
conflicts in the workplaces, although he was making an 
effort to manage his anger effectively.  In July 1972 he 
was said to be making slow progress on PTSD-related 
impairment and was able to sustain employment.  In August 
1992 he made plans to attend school full time using 
vocational rehabilitation benefits, and he was said to 
present a major difficulty sustaining work, with problems 
of conflict, anger, isolation, and paranoid ideation 
common in PTSD.  A November 1992 treatment note reveals 
the veteran had not had an appointment in some time.  

A January 1992 letter drafted by the Vet Center's Chief of 
the Mental Health Clinic, an MD, reflects the opinion that 
the veteran was unable to hold gainful employment because 
of the symptoms and impairments of PTSD, and projected 
that it was unlikely that the veteran would hold 
employment for a period of six months.  A February 1992 
letter drafted by the Clinical Coordinator, a MSW, 
contains the opinion that the veteran was currently 
experiencing severe intrusive symptoms on an almost daily 
basis, with heightened irritability, sleep disturbance, 
and social isolation.  His PTSD was said to contribute to 
serious industrial impairment.  It was noted that he had 
been terminated from his most recent job due to conflicts 
with his supervisor, and that this was part of a long-term 
pattern the veteran was working to overcome.  His PTSD was 
also said to have contributed to prior failed marriages 
and alienation of his family.  The Clinical Coordinator 
summarized that the veteran suffered from PTSD, which had 
contributed to significant impairment of occupational, 
marital, and family functioning.   

An October 1992 letter drafted by the same Clinical 
Coordinator for the Vet Center summarized his findings and 
assessments regarding the veteran.  The veteran was said 
to suffer symptoms of chronic severe PTSD with nightmares, 
intrusive thoughts, occasional dissociative states, social 
avoidance, constricted emotional range, sleep disturbance, 
problems with concentration, problems with anger, and 
other hyperarousal behaviors.  He further had a concurrent 
and interrelated dysthymic disorder.  These problems were 
said to have resulted in severe impairment including 
difficulties sustaining employment as a teacher, conflicts 
with coworkers or supervisors resulting in lost jobs, and 
difficulty sustaining close personal friendships.  He had 
been divorced twice and was estranged from most of his 
family.  He also was noted to have had a past history of 
alcohol abuse, but had been sober since 1987.  The Axis I 
diagnoses rendered were PTSD and dysthymic disorder, and 
his current GAF score was 50, with past year GAF score of 
50.  

VA treatment records from 1992 to 1993 primarily address 
other medical problems, and note that the veteran was 
treating his PTSD symptoms at the Vet Center.  A September 
1992 Mental Hygiene record noted that the veteran was 
attending school and felt better about being out of 
elementary education.  He was noted not to be taking 
Trazadone regularly, and had returned to this clinic for 
the purpose of obtaining a letter in support of his 
benefits claim.  

A February 1993 VA Social and Industrial study reflects 
that the veteran completed a degree in elementary 
education after he returned from the service.  He also 
developed a severe drinking problem and PTSD symptoms 
around this time.  He had a history of intermittent 
employment as a teacher, with his longest teaching stint 
lasting a year and a half.  He then obtained a teaching 
certificate in high school social studies, but indicated 
dissatisfaction in teaching high school due to students 
being discipline problems.  He was now pursuing a Masters 
Degree in Indian history.  He was noted to be married 
twice and currently had a domestic partner with whom he 
had lived for three-and-a-half years.  He indicated that 
drinking problems broke up the first marriage and 
compatibility problems broke up the second marriage.  He 
denied problems with sleep or appetite, and acknowledged 
being depressed from time to time.  He hadn't had suicidal 
thoughts for the past two hears.  He acknowledged hearing 
voices and seeing visions, but this seemed to be more 
similar to dreamlike events under the influence of drugs.  
He expressed a determination to complete his Masters 
degree and then to teach Indian studies at a college.  
After conducting psychological testing on the veteran, the 
examiner's impression was that this was an individual who 
had struggled for years with managing frustration and 
anger.  He had probably not developed coping skills 
sufficient to deal with the frustrations which he was 
likely to encounter in day-to-day employment.  It was felt 
that his test data and personal history did not suggest 
achievement of the kind needed in the academic world.  
Although it was probable that he would complete his 
graduate degree, he would likely not find teaching as 
satisfying as hoped.

VA treatment records from 1993 to 1994 reflect concerns in 
January 1993 about the veteran's attending counseling on a 
sporadic basis, and indicates that he apparently missed 
some appointments due to work and school concerns and his 
tendency to isolate himself during periods of increased 
PTSD symptoms.  In February 1993 the counseling session 
focused on his recent receipt of positive news that 
members of his military unit he thought had been killed 
were alive.  In March 1993 problems with school were 
addressed.  In April 1993 the counseling focus centered 
around sustaining his ability to manage interpersonal 
conflicts at work and school and also focused on continued 
problems with anger and aggressiveness.  In May 1993 he 
reported an increase in hyperarousal symptoms, 
particularly irritability and fears of anger outbursts.  
In July 1993 the counseling focused on conflicts with his 
family and continued anger management issues.  An updated 
treatment plan in July 1993 notes that the veteran had 
been seen on an intermittent basis to address PTSD-related 
symptoms, anger management issues, and family conflicts.  
He was said to be making progress and working on his 
problems daily.  However, in August 1993 he was said to 
continue having significant anger management issues.  A 
December 1993 case closing summary noted the veteran to 
have undergone 23 counseling sessions over 2 years, in 
which the pattern was that he would attend sessions for 2 
to 4 sessions, break contact and then return.  He was said 
to have made some progress on anger management and PTSD 
symptoms and continued well at maintaining sobriety.  His 
outcome was somewhat improved.

In November 1993 the Board remanded the veteran's appeal 
for further development.  

The report of a February 1994 VA field examination 
reviewed the veteran's vocational history.  He was noted 
to have worked at Goodwill and left when his contract 
ended.  He did not have any incidents at work aside from 
nearly getting in a fight with someone who had used foul 
language.  He was able to complete tasks without problems.  
He was described as a "loner" who did not engage with his 
co-workers, according to his former supervisor.  The 
veteran's neighbors were not available for interview and 
the veteran's fiancée indicated that they didn't socialize 
with his neighbors.  He was noted to have a college degree 
and was a work-study participant at the Vet Center, 
enrolled in 9 hours of coursework and working 20 hours per 
week.  He was projected to work until May 1994, when the 
semester ended.

VA treatment records from 1994 to 1997 reflect that the 
veteran was seen on a walk-in basis in July 1994 for the 
purpose of obtaining a letter of support to continue his 
graduate program, as he believed the degree would improve 
his flexibility in the job market, including those less 
provocative of PTSD problems.  Plans were made to schedule 
ongoing sessions, and a letter of support was provided 
according to a September 1994 case-closing summary.  In a 
February 1995 session he requested a letter of assistance 
be sent to the RO in conjunction with his claim, and he 
was noted to be pursuing nontraditional Native American 
healing methods.  He expressed concern that use of such 
treatment could be viewed as noncompliance with treatment.   
In a March 1995 closing summary, the veteran was noted to 
have attended one session for benefits assistance, in 
which he requested a letter of support for his VA claim.  
The assistance was provided and his status was unchanged.  
In April 1996 he again presented with issues concerning 
his pending appeal, as well as a recent injury and 
sobriety issues.  A June 1996 closing summary noted his 
attendance of one session for benefits assistance.  

A February 1995 letter from the Vet Center states that the 
veteran had not attended counseling sessions at that 
facility since July 1994, because he opted to use 
nontraditional Native American healing methods, which he 
reported had been helpful.  

In May 1996 the Board remanded this matter a second time, 
for additional development.


In September 1996 the veteran presented with complaints of 
increased PTSD symptoms, particularly anger management 
problems.  He described anger outbursts toward family 
members and in academic settings.  Contributing problems 
were noted to center around financial difficulties and his 
unresolved VA claim.  He was referred to anger management 
clinic.  He attended an abbreviated counseling session in 
October 1996.  A November 1996 case-closing summary 
described the recent referral to anger management, and 
indicated his status was unchanged.  

The report of a May 1997 VA examination related a history 
of three marriages, with the current marriage continuing 
into six years' duration.  He described his relationship 
with his wife and their five-year-old daughter as good, 
but indicated having much contact with his children from 
his previous marriages.  His employment history was said 
to be problematic in dealing with bosses and coworkers, 
secondary to his resentment about being told to do 
something that put his life in danger while in the 
military.  He indicated he had difficulty taking orders 
from others because of this.  He was noted to have 
received a teaching degree and taught on and off for nine 
to ten years, but always left because of difficulties with 
supervisors and coworkers.  He had no problems obtaining 
work at other schools.  He was currently working on a 
Ph.D. in multi-cultural studies. 

During the May 1997 examination he endorsed symptoms of 
intrusive thoughts, dreams, and envisioning experiences 
from Vietnam.  He had feelings of death and confrontation 
frequently and would become shaky with increased heart 
rate.  He had less interest in associating with people and 
felt detached from others, particularly non-veterans.   He 
tended to isolate himself and found it hard to socialize.  
He had restless sleep, irritability, occasional 
concentration difficulties, hypervigilance, and 
exaggerated startle.  Clearly his PTSD symptoms were said 
to have impaired his social functioning, as shown by his 
inability to establish an intimate relationship for a long 
time and occupationally by his inability to work the same 
job for a long time.   He also reported problems with 
depression and psychosis when drinking, and anxiety.  He 
gave a history of having quit drinking ten years before, 
and said he now used Indian spirituality to address both 
his drinking history and PTSD.  

On mental status examination in May 1997, he was well-
spoken, and dressed appropriately and neatly.  He made 
good eye contact.  His speech was normal.  He had no 
psychomotor agitation or retardation.  His mood was 
euthymic, affect was restricted.  His thought processes 
were logical, coherent, and goal directed.  His thought 
content included positive suicidal ideation at times.  At 
times he felt he would go into the desert if necessary if 
his marital or financial situation got worse.  He had fair 
insight and judgment, and denied current suicidal intent.  
The impression was that the veteran had suffered PTSD over 
the years and the symptoms had contributed to clinically 
significant distress and impairment in social and 
occupational functioning.  Although he was functioning 
well at that time, he was noted to be functioning in the 
venue of school where he was his own boss for the most 
part.  The diagnosis was PTSD, and his GAF score was 
placed at 65.  

In December 1998 the Board remanded this matter a third 
time, citing incomplete development.

The report of a February 1999 VA examination reflected the 
veteran's primary concerns to be economic.  He was noted 
to have a Ph.D., and was under considerable economic 
stress.  He was noted to be behind in his rent.  He 
indicated that if he found a job, he could function well 
for 2 to 3 years, but admitted that when authority figures 
tried to dictate to him, he would get very upset.  He had 
expected to obtain a college level teaching assignment 
that would be free of the supervisory interference he had 
dealt with at the high school level.  His last job was 
teaching on a reservation between January 1990 to the 
summer of 1991.  He said that he left because of problems 
with coworkers.  He was noted to have worked on a Ph.D. 
from 1991 to 1998, and had successfully passed his 
dissertation.  He was able to do well in his studies when 
people left him alone.  He was married to his third wife 
for several years.  He indicated the marriage was going 
well.  He was on no medication.  He indicated that the 
general pattern of his job problems were that he can hold 
a job for up to 3 years and then he begins to run against 
the grain and has problems when others try to control his 
life.  He said alcohol and drugs were a problem until 15 
years before, and he had stayed away from both since then.  
He indicated that his spirituality had improved things for 
him.  He was now experiencing financial problems, and felt 
as though he was slipping back some.  He was somewhat 
impulsive, and indicated that he had fleeting thoughts of 
robbing a bank because of his financial situation.  He was 
noted to have applied for jobs at several universities.  
He was felt to probably meet the criteria for a 
generalized anxiety disorder and felt "keyed up" and on 
edge much of the time.  He did not feel in harmony with 
others.  He described himself as a worry-wart, and noted 
he had restless sleep.  

On mental status examination in February 1999, he was 
oriented times 3 and his memory was good.  There was no 
evidence of cognitive error.  He was able to easily 
establish rapport with the interviewer.  He was noted to 
be very restless and fidgety.  He insisted on leaving the 
door open in the interview room and frequently glanced out 
to look at others in the hallway.  He voiced no paranoid 
delusional systems.  There was no evidence of underlying 
psychotic thought process.  His mood was euthymic and he 
was logical in his thought processes.  The Axis I 
diagnoses were PTSD and generalized anxiety disorder, not 
otherwise specified.  The examiner assigned a GAF score of 
62 both currently and for the past year.  This was based 
on the veteran's reporting that things had improved for 
him since 15 years before, since ha had avoided alcohol 
and illegal drugs.  He was noted to have functioned well 
in school from 1991 to 1998, when he obtained a Ph.D.  He 
was said to have a few friends with whom he socialized and 
also attended Indian ceremonies every 60 days.  He was 
noted to express his belief that he can work someplace up 
to three years before experiencing conflicts with 
authority figures.  

The examiner in the February 1999 VA examination reviewed 
the claims file and expressed his opinion that the 
veteran's symptoms more closely resemble the General 
Rating Formula for Mental Disorders in effect since 
November 1996 with symptoms producing "occupational and 
social impairment, with occasional decrease in work 
efficiency."  The examiner thought the veteran meets this 
criteria more so than the criteria in effect prior to 
November 1996.  The veteran was noted not to have any real 
sleep impairment, only restlessness, and no real evidence 
of a memory impairment.  

Vet Center records reflect that the veteran was seen on 
September 17, 1999, with complaints of increased stress 
secondary to relocation to another state, a new job, and 
financial and housing problems.  He indicated that he 
wished to be admitted into an inpatient program soon.  The 
assessment was PTSD, and plans were made to see the 
veteran up to 3 times within the next week as well as 
contacting the VA medical center (VAMC) regarding 
admission.  Between September 20 and September 24, 1999 
the Vet Center focused on contacting the VAMC to set up 
admission, and an anticipated admission date of September 
27, 1999, was given.  

A September 23, 1999, Vet Center inpatient program 
referral report revealed the veteran's symptoms of 
elevated generalized anxiety, catastrophic thinking, sense 
of helplessness/hopelessness, feelings of being trapped 
and overwhelmed, and strong desire to flee and avoid.  The 
symptoms were said to have emerged over the past two 
months in connection with the family moving to another 
state for his new job.  He also described temporary 
homelessness, which might have contributed to the 
adjustment reaction.  He felt that sustained deterioration 
was possible and requested medication intervention within 
a safe and structured environment.  He was said to have 
maintained contact with the Arizona Vet Center and had 
good stability until his recent move.  A PTSD inpatient 
referral form also dated September 23, 1999, further 
detailed his recent exacerbation of symptoms due to 
factors such as a new job, coworker confrontations, and 
problems with a prearranged rental home falling through 
and causing his family to be temporarily homeless.  The 
elevated symptoms were increased emotionality, 
catastrophic thinking, and acute anxiety.  His diagnoses 
was PTSD and adjustment disorder with anxiety and 
depressed mood.  His GAF was 41, which was serious, with 
strong desire to flee.  He sought inpatient treatment to 
"ride out" his current situational bout of anxiety and 
resume his work and family responsibilities.  


A letter drafted September 24, 1999, by the veteran's Vet 
Center psychologist to the veteran's employer relates that 
this doctor first met the veteran on September 17, 1999 
when he presented with a sense of being overwhelmed by a 
number of situational stressors, which are set forth in 
the preceding Vet Center records from September 1999.  
Because his preexisting PTSD, the veteran was said to have 
experienced an escalation of anxiety symptoms which were 
previously under control.  The veteran was commended for 
his plans to obtain inpatient treatment to address these 
problems.  The psychologist opined that he fully 
anticipated the veteran would successfully address his 
PTSD difficulties and resume his occupational duties.  

From September 27, 1999, to October 18, 1999, the veteran 
was hospitalized for exacerbation of chronic PTSD 
secondary to psychosocial stressors.  He was noted to have 
recently relocated from another state to begin an 
administrative position in a university, had problems 
obtaining housing, and was having increased irritability 
towards coworkers he felt were conspiring to get him 
fired.  He reported homicidal ideations towards coworkers, 
rapidly escalating anger, social isolation, intrusive and 
ruminative thoughts of Vietnam, hypervigilance, and 
occasional panic attacks.  Although he denied feeling 
depressed, he endorsed neurovegetative symptoms of low 
energy, difficulty concentrating, and memory and 
motivation problems.  His GAF score was 30 on admission.  
He was placed on an inpatient regimen of therapy and 
medication.  His GAF was 40 on discharge in October 1999.  

Vet center records reflect that the veteran continued 
outpatient counseling for PTSD in December 1999.

The veteran submitted a letter to the RO in December 1999 
stating that he continued to be employed but was not sure 
for how much longer he would be able to remain employed 
due to the stress.  He indicated he continued treatment at 
the Vet Center and also employed Native American 
ceremonial treatments for his PTSD.


A December 1999 Decision Review Officer (DRO) conference 
reflects that the agreed-upon goal was for the veteran to 
qualify for a 70 percent evaluation.  The DRO indicated 
that the veteran's disability evaluation would be 
increased to 70 percent following the end of a temporary 
100 percent evaluation for hospitalization and 
convalescence.  It was indicated that this would be a 
technical grant of the benefit sought on appeal, however 
it was noted the veteran was considering submitting 
additional evidence in support of an earlier effective 
date for this award.  

In a signed statement received at the RO in December 1999, 
the veteran expressed his willingness to accept a 70 
percent evaluation, thereby withdrawing the issue of 
entitlement to an increased evaluation for PTSD from 
appellate status.  

By rating decision dated in December 1999, the RO awarded 
a temporary 100 percent disability rating for PTSD from 
September 27, 1999, to November 1, 1999.  Effective 
November 1, 1999, the 100 percent rating was ended, and 
the schedular evaluation was increased to 70 percent 
disabling.  The previous 30 percent evaluation remained in 
effect from November 4, 1991, to September 27, 1999.  
Notice of this decision was sent on December 28, 1999.  

On January 11, 2000, the veteran submitted his claim for 
TDIU.  He indicated that he had last worked in December 
1999, and became too disabled to work in that same month.  

By rating decision of February 2000, the RO awarded an 
increased evaluation of 50 percent disabling for the 
veteran's PTSD from November 4, 1991, to November 1, 1999.  
Notice of this decision was sent on February 4, 2000.  The 
temporary total rating and the 70 percent evaluations 
remained unchanged from the December 1999 decision.  
 
By rating decision dated in May 2000, the RO awarded 
entitlement to TDIU benefits effective January 1, 2000.  
This rating decision continued to assign an effective date 
of November 1, 1999 for a 70 percent evaluation for PTSD.  

III.  Legal Analysis

A.  Earlier Effective Date for Increased Rating

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. §§ 20.302, 
20.1103 (2001).  

The effective date of a grant of an increased rating is 
the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, 
if the claim is received within a year from that date; 
otherwise, the effective date is the later of the date of 
increase in disability or the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see 
also Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by 
VA, from a veteran or his representative, may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it 
was sent to the veteran , it will be considered filed as 
of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 
3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal 
claim for benefits if the report relates to a disability, 
which may establish entitlement.  38 C.F.R. §3.157(a); see 
38 C.F.R. § 3.155(c).  Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal 
claim under limited circumstances.  See 38 C.F.R. 
§ 3.157(b).  Those circumstances provide, in pertinent 
part, that the date of receipt of evidence from a private 
physician or layman will be accepted as the date of 
receipt of a claim only when the evidence furnished by or 
on behalf of the claimant is within the competence of the 
physician or lay person and shows a reasonable probability 
of entitlement to benefits.  See 38 C.F.R. § 3.157(b)(2).

The Court of Appeals for Veterans Claims has held that a 
report of examination or hospitalization may be accepted 
as an informal claim for benefits, but only after there 
has been a prior allowance or disallowance of a formal 
claim for compensation.  Crawford v. Brown, 5 Vet. App. 
33, 35-6 (1993); 38 C.F.R. § 3.157.  See Lalonde v. West, 
12 Vet. App. 377, 382 (1999) ("the effective date of an 
award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA").  

In determining when it first became factually 
ascertainable that an increase in disability had occurred, 
the Board will consider the evidence in relation to the 
criteria for evaluating the veteran's PTSD.  Disability 
ratings are assigned in accordance with the VA Schedule 
for Rating Disabilities, and are intended to represent the 
average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155.  The Board attempts to 
determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  In determining the current level of 
impairment, the disability must be viewed in relation to 
its history.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code (DC) 9411.  The Board notes that the 
criteria used to determine the extent to which psychiatric 
disorders are considered disabling were changed in 1996.  
The record reflects that the veteran had notice of the old 
and new criteria for evaluating mental disorders, and they 
were considered by the RO.  In determining which version 
of the regulations to apply to the facts of this case, the 
Board notes the Court has held that, where the law or 
regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
the appellant.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, the version most favorable to the 
appellant will be considered.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, the changes in these 
regulations may not apply to any date prior to the 
effective date, i.e., November 7, 1996.  See 38 U.S.C.A. § 
5110(g) (West 1991); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations).

Under the old provisions, in evaluating impairment 
resulting from mental disorders, social inadaptability was 
to be evaluated only as it affected industrial 
adaptability. The principle of social and industrial 
inadaptability, the basic criterion for rating disability 
from the mental disorders, contemplated those 
abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e. the 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).  
The severity of disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  VA could not under-evaluate 
the emotionally sick veteran with a good work record, nor 
over-evaluate his or her condition on the basis of a poor 
work record not supported by the psychiatric disability 
picture.  It was for that reason that great emphasis was 
placed upon the full report of the examiner which was 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).

Under the General Rating Formula for Psychoneurotic 
Disorders, effective prior to November 1996, a 100 percent 
rating was assigned when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; when there 
was totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the veteran was 
demonstrably unable to obtain or retain employment.  A 70 
percent rating was assigned when the ability to establish 
and maintain effective or favorable relationships with 
people was severely impaired.  The psychoneurotic symptoms 
were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment. A 50 percent rating was assigned when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 30 
percent rating was assigned when there was definite 
impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  
Moreover, if any one of the three criteria set forth in DC 
9411 for a 100 percent rating were met, a 100 percent 
rating was to be assigned.  See Johnson v. Brown, 7 
Vet.App. 95 (1994).

As to a 30 percent evaluation, it should be noted that, in 
Hood v. Brown, 4 Vet. App 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a matter that would 
quantify the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate 
"reasons and bases" for its decision.  See 38 U.S.C.A. 
§ 7104(d)(1).

In a precedent opinion issued in response to the Hood 
decision, the VA General Counsel concluded that "definite" 
is to be construed as "distinct, unambiguous and 
moderately large in degree." It represents a degree of 
social and industrial impair-ment that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation 
of the term "definite," pursuant to 38 U.S.C.A. § 7104(c), 
and will address the merits of the veteran's claim, under 
the criteria in effect prior to November 1996, with these 
considerations in mind.

The criteria in effect since November 1996 dictate that, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) 
(2001).  An evaluation shall not be assigned based solely 
on social impairment, although the extent of social 
impairment will be considered.  38 C.F.R. § 4.126(b) 
(2001).

Under the current schedular criteria, effective November 
7, 1996, DC 9411 (for PTSD), is evaluated under the 
general rating formula used to rate mental disorders, 38 
C.F.R. § 4.130.  Under those criteria, a 70 percent rating 
is warranted when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.

Applying the law and regulations to the case at hand, the 
Board notes that the veteran contends that his 70 percent 
evaluation for PTSD should date back to September 1991.  
However, we observe that the veteran had not submitted a 
claim for an increased disability rating at that time.  He 
filed his claim for an increased rating on January 14, 
1992.  As noted in the Factual Background, above, the 
previous RO decision, denying an increased rating above 10 
percent, had been issued in November 1990 and, because it 
was not appealed, was a final decision.

The July 1992 rating decision, which was appealed to the 
Board, assigned an effective date for an increased, 30 
percent evaluation of November 4, 1991, which is the 
earliest date the veteran received VA treatment for PTSD 
complaints within the one-year period before he filed his 
increased-rating claim.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2), permitting the effective date of 
an increased rating to be "the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  The November 4, 1991, VA treatment record is 
therefore the date an informal claim was filed for 
effective-date purposes.  See 38 C.F.R. § 3.155(c).  It is 
also an informal claim under 38 C.F.R. § 3.157(b).  This 
November 4, 1991, VA record is also the first report of a 
factually ascertainable increase in disability since the 
November 1990 rating decision.  The claim remained open 
and pending, and was remanded by the Board for further 
development in 1993, 1996, and 1998.

The veteran withdrew any claim for an increased rating for 
PTSD above 70 percent disabling from appellate status in 
December 1999, when he expressed his satisfaction with the 
70 percent evaluation in a signed statement.  See 
38 C.F.R. § 20.204.  However, the December 1999 DRO 
conference made it clear that the question of assignment 
of an effective date for this 70 percent evaluation 
remained unresolved.  Therefore the question remains as to 
whether the veteran is entitled to an effective date for a 
70 percent evaluation for PTSD dating back to November 4, 
1991, the date of informal claim which was the basis for 
the increase granted at that time.

Furthermore, as noted above, the Board is permitted to 
look to the evidence regarding his service-connected 
disabilities during the one-year period prior to his date 
of claim, to determine whether there was an ascertainable 
increase in disability.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see VAOPGCPREC 12-98 (1998).  The 
term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

However, notwithstanding the effective date assigned for 
an increased rating, under the law, the commencement of 
payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  38 U.S.C.A. § 
5111(a); 38 C.F.R. § 3.31.

In this matter, the veteran is noted to have been in 
receipt of compensation for a 50 percent evaluation 
effective from November 4, 1991, to September 27, 1999.  
The question to be presented includes whether the evidence 
shows an ascertainable increase in symptoms that would 
warrant a rating in excess of the 50 percent assigned 
within one year of the claim under DC 9411.  However, as 
noted above, the Board may apply only the prior regulation 
to rate the veteran's disability for periods preceding the 
November 7, 1996 effective date of the regulatory change 
for mental disorders.  See VAOPGCPREC 3-2000 (April 10, 
2000).

The available evidence shows that November 4, 1991, is the 
earliest evidence of treatment for PTSD within the one-
year period before the veteran's informal claim for 
increase was filed in January 1992.  38 C.F.R. § 3.155(c).  
Even if we look back one year from that November 1991 
date, there is no medical record showing an increase in 
disability.  Records prior to that are dated from 1987, 
well outside the one-year period mandated by 38 C.F.R. 
§ 3.400.  

The evidence does not reflect that it is factually 
ascertainable that an increase in disability beyond that 
contemplated by the 50 percent evaluation existed in the 
year preceding either the January 1992 informal increased-
rating claim or the November 1991 informal claim.  
38 C.F.R. § 3,155(c).  As indicated above, his symptoms 
were clearly documented in the record and did not reflect 
a severe impairment in his ability to establish and 
maintain effective or favorable relationships with people.  
Nor were the psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  Although he 
initially presented in November 1991 with severe symptoms 
such as significant suicidal ideation and major 
depression, his treatment progressed to the point where he 
had relief of depression and sleep problems through 
medication by late November 1991.  He was noted to be 
working and was helped by treatment from the Vet Center 
and Indian support groups.  His symptoms were assessed in 
December 1991 as producing "considerable" impairment of 
social and vocational roles by the Vet Center in December 
1991, which is consistent with the criteria for a 50 
percent evaluation.  

Having determined that the evidence does show not a 
factually ascertainable increase in disability within the 
year preceding the veteran's filing of an informal claim 
in November 1991, the Board must next determine whether a 
factually ascertainable increase in disability exists at 
any point between November 4, 1991, and September 27, 
1999, from which date the veteran was rated as totally 
disabled under Paragraph 29, then as 70 percent disabled 
from November 1, 1999.  As previously noted, in the 
absence of an increase in disability in the year preceding 
a claim, an effective date for an increased rating, is the 
date of claim or the date in which a factually 
ascertainable increase in disability occurred, whichever 
is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997).

Here, the overall evidence between November 1991 and 
September 1999 reflects the veteran's PTSD disability to 
have remained at the degree of severity consistent with 
the assigned 50 percent evaluation, although sporadic 
temporary fluctuations in severity were shown.   The 
letters drafted by the Vet Center's treating psychiatrist 
and the clinical coordinator in January 1992, February 
1992, and October 1992 reflect opinions that the veteran's 
PTSD symptoms resulted in significant impairment, to the 
extent that he was said to suffer severe occupational 
impairment in all three letters.  The January 1992 letter 
predicted that he would be unable to maintain employment 
for more than six months, and the October 1992 letter 
assigned a GAF score of 50, both currently and for the 
previous year.

However the clinical records of treatment from the Vet 
Center from the same timeframe as these letters revealed 
the veteran's symptoms to fluctuate in severity, with the 
veteran noted to be working and attending graduate school, 
albeit with some conflicts.  His depression symptoms noted 
in January and February 1992 were noted to be related to 
finances; by April 1992, he had improved with his 
financial situation.  The records from 1992 up to November 
7, 1996, continued to show the veteran with some social 
and occupational problems mainly due to conflicts, but 
also showed him to be working steadily and attending 
graduate school.  He was also shown to have a good 
marriage, was involved in his Native American culture, and 
had some social contacts.  The evidence does not show his 
symptoms at that time to have severely impaired his 
ability to establish and maintain effective or favorable 
relationships with people to the extent that he was 
severely curtailed from obtaining or keeping employment as 
contemplated in a 70 percent rating under the "old" 
DC 9411 criteria.

Regarding the evidence from November 1996 to September 
1999, the medical records continued to reflect the 
veteran's overall PTSD disability picture as being 
consistent with a 50 percent disability rating under the 
pre-November 1996 criteria and the current criteria for 
evaluating PTSD.  He continued to be able to work and 
attend graduate school over this period, although he did 
have some ongoing problems with anger management in 
dealing with others.  His symptoms did not more closely 
resemble the criteria for a 70 percent disability rating 
under either the old or new criteria.   He was not shown 
to have occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to his symptoms.  
Nor did his symptoms severely impair his ability to 
establish and maintain effective or favorable 
relationships with people to the extent that he was 
severely curtailed from employment.  To the contrary, he 
continued to quite well academically, remained involved 
with spirituality and had a good marital relationship.  
That his disability underwent no factually ascertainable 
increase in severity prior to September 1999 is bolstered 
by the findings of the May 1997 and February 1999 VA 
examinations, which revealed his symptoms to produce 
impairment in dealing with others, but also revealed him 
to be functioning well while attending school and to 
continue to have a good marriage and family relationship.  
The GAF scores from the May 1997 and February 1999 
examinations likewise were not reflective of severe 
disability, as they were 65 and 62, respectively. 

The earliest time when it is shown that a factually 
ascertainable increase in disability had occurred was when 
the Vet Center records showed complaints of increased 
symptoms in the September 1999 records preceding his 
inpatient hospitalization that took place on September 27, 
1999.  The earliest such record is dated September 17, 
1999, when he initially presented with increased stress 
and PTSD symptoms, and plans were made to place him into 
inpatient treatment.  Thereafter he was seen repeatedly 
and, on an inpatient referral report dated September 23, 
1999, his symptoms included increased emotionality, 
catastrophic thinking, and acute anxiety.  His GAF was 
noted to be 41, reflecting a serious impairment.  He was 
described on September 24, 1999, as having experienced an 
escalation of PTSD symptoms.  

Thus after consideration of the evidence, the Board finds 
that entitlement to an effective date for the schedular 70 
percent evaluation for PTSD is warranted from September 
17, 1999, vice the November 1, 1999, effective date 
assigned by the RO for that rating.  We must point out, 
however, that, under to 38 U.S.C.A. § 5111(a); 38 C.F.R. § 
3.31, payment of this an increase could not have commenced 
prior to October 1, 1999, at which time the veteran was 
already receiving total-disability benefits under 
Paragraph 29.



B.  Earlier Effective Date for TDIU

A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the Rating Schedule.  See, e.g., Parker 
v. Brown, 7 Vet. App. 116, 118 (1994).  The RO received 
the veteran's formal claim for TDIU on January 11, 2000.  
Nevertheless, as with a schedular rating, the Board may 
look to the evidence regarding his service-connected 
disabilities dated during the one-year period prior to his 
claim, to determine whether it was "ascertainable that an 
increase in disability had occurred."  38 C.F.R. § 
3.400(o)(2).

The regulatory scheme for TDIU provides that VA will grant 
a total disability rating for compensation purposes based 
upon individual unemployability when the medical evidence 
shows that the veteran is precluded from obtaining or 
maintaining gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  In determining whether the veteran is 
entitled to TDIU, neither his non-service-connected 
disabilities nor his age may be considered.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided 
at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16(a).

The VA General Counsel has concluded that the controlling 
VA regulations generally provide that veterans who, in 
light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, 
without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the 
criteria include both objective and subjective standards.  
It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 
27, 1991).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the 
applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications 
in the file that might be interpreted as applications or 
claims, formal or informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the one-year prior to 
the claim, the increase in disability was ascertainable.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 
3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The sole fact that a veteran is unemployed for non-
service-connected reasons, or has difficulty obtaining 
employment because of economic circumstances, is not 
enough for a TDIU grant.  A high schedular rating, in 
itself, is recognition that the impairment makes it 
difficult to obtain and retain employment.  The question 
is whether the veteran is capable of performing the 
physical and mental acts required by employment, not 
whether the veteran can, in fact, find employment.  See 38 
C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a 
particular job is realistically within the capabilities, 
both physical and mental, of the appellant.  See Moore v. 
Derwinski, 1 Vet. App. 83 (1991). Marginal employment 
shall not be considered substantially gainful employment, 
and generally shall be deemed to exist when a veteran's 
earned income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as 
the poverty threshold for one person.



Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold. 38 C.F.R. § 4.16(a).  See Faust v. West, 13 
Vet. App. 342 (2000).

In this case, the RO determined that it received the 
veteran's initial claim for TDIU on January 11, 2000, on a 
VA Form 21-8940 signed by him.  The RO found that this was 
the first clear indication that the veteran felt that he 
was entitled to compensation based upon individual 
unemployability.  In a rating decision dated in May 2000, 
TDIU was granted, effective from January 1, 2000.

The record shows that, prior to the veteran's claim filed 
on January 11, 2000, he was either employed full time in 
teaching positions or attending graduate school or doing 
both.  He admittedly had some problems maintaining 
employment, but the evidence also indicated that he could 
easily find another job, and he acknowledged having the 
ability to maintain a job for up to three years at a time.  
As recently as December 1999, he was shown to still be 
employed in an administrative position at a university.  
His TDIU claim reflects that he was temporarily employed 
as a teacher from March 1999 to June 1999, and as a 
college administrator from July 1999 through December 
1999.  

Neither the veteran nor his representative has produced 
evidence, or identified any evidence not yet obtained, 
which would show that it was factually ascertainable that 
the veteran was entitled to TDIU at any time within the 
one-year period preceding his January 2000 TDIU claim.  
Therefore, the Board finds that he was not entitled to an 
effective date any earlier than January 1, 2000, as 
assigned by the RO.  See 38 C.F.R. §§ 3.400, 4.16(a), 
4.25.




ORDER

An effective date of September 17, 1999, for entitlement 
to a 70 percent evaluation for PTSD, is granted, subject 
to the statutes and regulations governing the payment of 
monetary benefits.

An effective date prior to January 1, 2000, for 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

